Citation Nr: 1146774	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  98-01 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a heart disorder, to include coronary artery disease and ischemic heart disease.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for a disability manifested by dizziness.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to October 1965 and from September 1967 to February 1971.  He has reserve service prior and subsequent to his active service, with reserve component service ending in 1995.  

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The appeal was remanded in November 2003 and March 2006.

In an April 2009 decision, the Board denied the Veteran's claims.  He appealed to the U.S. Court of Appeals for Veterans Claims, (Court).  In July 2010, the Court granted the parties' joint motion for remand and the appeal was returned to the Board.

The Board observes that while the instant appeal was before the Board and the Court, the RO adjudicated various issues, to include entitlement to service connection for hypertension, entitlement to higher evaluations for thoracic outlet syndrome and ulcers, and entitlement to a total rating based on unemployability due to service-connected disabilities.  The Veteran submitted timely notices of disagreement and substantive appeals.  However, these issues have not been the subject of a VA 646, Statement of Representative in Appealed Case, by his local representative, the Puerto Rico Public Advocate for Veterans Affairs.  The Veteran's representative should be afforded the opportunity to prepare a VA 646 prior to review by the Board.    

The issues of entitlement to service connection for an acquired psychiatric disorder, migraine headaches, and a disability manifested by dizziness are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service personnel records reflect that the Veteran served in Vietnam.

2.  The Veteran has a diagnosis of coronary artery disease.


CONCLUSION OF LAW

Coronary artery disease is related to herbicide exposure in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the Board's grant of service connection for coronary artery disease, further discussion of the VCAA is not required.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Here, the Veteran has verified service in Vietnam during the applicable period.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).

Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents. 

The Board has concluded that service connection for heart disease is warranted.  As noted, ischemic heart disease, including, but not limited to atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm)  has been added to the list of diseases for which the Secretary has determined there is an association with exposure to certain herbicide agents.  The record reflects a diagnosis of coronary artery disease.  The Veteran has verified service in Vietnam during the specified period.  Accordingly, the Board concludes that service connection may be granted for his coronary artery disease.


ORDER

Entitlement to service connection for coronary artery disease is granted.


REMAND

In the July 2010 joint motion, the parties agreed that remand was warranted based on VA's failure to obtain the Veteran's reserve duty personnel records.  They noted that VA had requested personnel records in 2007 but that it was unclear whether records were received or incorporated into the claims file because the RO never received a response to its inquiry.  They also noted that a May 2007 letter requesting the Veteran's records from the Adjutant General of Puerto Rico did not receive a negative response.  They agreed that a second request was necessary, and that VA violated its duty to assist by failing to adequately inform the Veteran under 38 C.F.R. § 3.159(e).  

The parties also agreed that remand was necessary to verify whether the Veteran was court martialed as reported in his December 2002 letter, and to obtain any records relating to the proceeding if it was verified.

The parties discussed the evidence as it pertained to treatment records from Dr. O.C. and agreed that it was unclear whether such represented all of that physician's relevant treatment records.  They noted that there was no record that VA made a formal request to Dr. C. for records

The parties also agreed that untranslated records associated with the claims file required translation.  The Board observes that this development has been undertaken and will not be further discussed.  

Regarding the Veteran's claim of entitlement to service connection for migraine headaches, the parties agreed that the record did not address aggravation of the claimed disability, which the Board had determined pre-existed service.  The parties agreed that VA should obtain an opinion regarding whether the migraine headaches were aggravated by service.

In light of the above discussion, additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate agency or agencies and request service personnel records for the entirety of the Veteran's service.  

Those agencies contacted should also be requested to provide verification of the Veteran's claim that he was court martialed.  If the claimed court martial is verified, obtain all records relating to that proceeding.  

All efforts to secure these records must be documented in the claims file, and negative responses should be requested.

If VA is unable to secure these records, it must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2.  Review the record to determine whether all identified records from Dr. C. are associated with the claims file.  An additional request to obtain all relevant records should be made if necessary.  

If VA is unable to secure any relevant outstanding records from Dr. C., it must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

3.  Upon completion of the action specified in paragraphs 1 and 2, schedule the Veteran for a VA examination to determine whether the Veteran's claimed migraine headaches were aggravated by service.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner should provide an opinion regarding whether the Veteran's pre-existing headache disability was permanently aggravated by service, or in the alternative, whether there is clear and unmistakable evidence (obvious and manifest) that the disability was not permanently aggravated by service.  

The examiner is advised that pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why such is not possible.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the above-directed action, review the claims file for specific compliance with the Board's remand.  If additional action is warranted (i.e., additional VA examinations) such should be accomplished prior to recertification to the Board.  

5.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand. If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


